Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 11, 2018

                                            No. 04-18-00240-CV

                      IN THE INTEREST OF R.L.L. III and A.L.L., Children,

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016PA02373
                              Honorable Peter Sakai, Judge Presiding 1

                                                   ORDER
       On November 21, 2018, the court’s opinion and judgment in this matter issued. On
December 6, 2018, appellant filed a motion for en banc reconsideration. After review,
appellant’s motion for en banc reconsideration is DENIED.


        It is so ORDERED on December 11, 2018.

                                                                          PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  The Honorable Angelic Jimenez is the presiding judge of the 408th Judicial District Court, Bexar County Texas.
The Honorable Charles Montemayor, Associate Judge, signed the original termination order. However, the original
termination order was reviewed de novo by the Honorable Peter Sakai, presiding judge of the 225th Judicial District
Court, Bexar County, Texas, and he rendered the order of termination that was the subject of this appeal.